Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejection under 35 U.S.C. 112(a)
Applicant’s arguments filed 4 Aug 2021 with respect to the rejection of claims 8-9, 18-19, and 28-29 have been fully considered and are persuasive in light of Applicant’s amendments. The rejection has been withdrawn. However, new grounds of rejection under 35 U.S.C. 112(a) are presented below. 
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments with respect to the rejection of claims 1, 4, 6-11, 14, 16-21, 24, and 26-30 under 35 U.S.C. 103 have been fully considered and are persuasive in light of Applicant’s arguments. The rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-11, 14, 16-21, 24, and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 11, and 21 have been amended to recite “detecting an electrical signal uniquely corresponding to a body surface structure of the vehicle produced by a carbon structural material coating disposed on an outer surface of the vehicle.” There is insufficient written description to support this limitation. 
Specifically, Applicant’s specification does not disclose this function in sufficient detail that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Paragraph [0035] states that a coating on a vehicle “can be a carbon structural material of a nanometer level,” and that “[a]fter the carbon structural material is coated on an outer surface of the vehicle, a circuit layer that encloses the vehicle can be formed,” at which point an electrical signal generated by the layer can be used to determine the body surface structure. However, there is no further explanation of how this is accomplished. There is no disclosure of how or when the carbon layer is applied. There is no disclosure of how the layer is electrified to close the circuit and generate the signal. There is no disclosure of how that signal is then turned into body structure data. In looking for support, words and partial words like “activation signal,” “activate,” 
Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. MPEP 2161.01(I). Additionally, “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” MPEP 2161.01(I), citing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). Here, Applicant’s claims recite the function of detecting an electrical signal produced by a carbon coating on a vehicle to determine structural data. This is a claimed result. But the specification does not disclose how this function is performed or the result is achieved, because it does not disclose how the carbon layer is applied or electrified, nor does it disclose how the resulting signal is transformed into structural data. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed.
Claims 4 and 6-10 depend from claim 1, claims 14 and 16-20 depend from claim 11, and claims 24 and 26-30 depend from claim 21. Dependent claims inherit the defects of their parent claims. Therefore, claims 1, 4, 6-11, 14, 16-21, 24, and 26-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Point of Novelty
Claims 1, 4, 6-11, 14, 16-21, 24, and 26-30 are novel and non-obvious. In particular, the prior art does not appear to disclose or fairly suggest reading a signal generated by a carbon structural material coating on a vehicle with Internet of Things devices disposed in or near parking spaces to determine which user account to charge for the parking. 
Additionally, these elements in combination amount to at least a practical application of sensor-based parking charging, because the claimed elements meaningfully limit the abstract idea of charging a vehicle for parking space use.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628